Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielmeier (US 2005/0197077).

Regarding claim 1, Bielmeier teaches a magnetic resonance imaging apparatus comprising: 
	processing circuitry configured to:  
	5acquire an ambient temperature relating to a magnetic resonance imaging examination [¶0022, wherein an ambient temperature can be acquired with temperature sensors. See also rest of reference.]; and 
[¶0022, power limit values for SAR are determined based on temperatures. See also rest of reference.].

Regarding claim 2, Bielmeier further teaches wherein the processing circuitry is further configured to determine the interlock value that varies in accordance with the ambient temperature [¶0022, power limit values for SAR are determined based on temperatures using a linear equation. See also rest of reference.].

Regarding claim 3, Bielmeier further teaches wherein the 15interlock value varies depending on a temperature within a range of a predetermined temperature or below [¶0022, power limit values for SAR are determined based on temperatures using a linear equation. See also rest of reference.].

Regarding claim 5, Bielmeier further teaches wherein the processing circuitry is further configured to determine the 25interlock value by adding a correction value which is determined based on the ambient temperature, to a preset reference value [See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. See also rest of reference.].

Regarding claim 8, Bielmeier further teaches wherein the 10processing circuitry is further configured to acquire a temperature inside a bore, into which a subject is transported, as the ambient temperature [Fig. 1, wherein temperature sensor 6 is inside the bore.].

Regarding claim 12, Bielmeier further teaches wherein the processing circuitry is further configured to determine the 5interlock value by use of a mathematical function of the ambient temperature within a range of the ambient temperature of 25°C or below [See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. ¶0010, discloses temperatures at 25 degree C. See also rest of reference.].

Regarding claim 13 further teaches processing circuitry is further configured to determine the interlock value in an increasing manner in accordance with a decrease in the ambient temperature within a range of the ambient temperature of 25°C or below [See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. ¶0010, discloses the interlock values at 25°C and 33°C would be 4 W/kg and 2 W/kg, respectively. Creating a linear equation from those two data points would create an equation where the interlock value increases in accordance with a decrease in the ambient temperature within a range of the ambient temperature of 25°C or below.  See also rest of reference.].

Regarding claim 14, Bielmeier further teaches processing circuitry is further configured to increase the 15interlock value in proportion to a decrease in the ambient temperature within a range of the ambient temperature of 25°C or below [See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. ¶0010, discloses the interlock values at 25°C and 33°C would be 4 W/kg and 2 W/kg, respectively. Creating a linear equation from those two data points would create an equation where the interlock value increases in accordance with a decrease in the ambient temperature within a range of the ambient temperature of 25°C or below.  See also rest of reference.].

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 can also be rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schnetter (US 2019/0056465).

Regarding claim 1, Schnetter teaches a magnetic resonance imaging apparatus comprising: 
	processing circuitry configured to:  
[¶0005, wherein allowable limits of SAR are dependent on ambient temperature and the ambient temperature may be monitored. See also rest of reference.]; and 
	determine an interlock value of a specific absorption rate (SAR) in accordance with the ambient temperature [¶0005, wherein allowable limits of SAR are dependent on ambient temperature and the ambient temperature may be monitored. See also rest of reference.].

Regarding claim 2, Schnetter further teaches wherein the processing circuitry is further configured to determine the interlock value that varies in accordance with the ambient temperature [¶0005, wherein allowable limits of SAR are dependent on ambient temperature and the ambient temperature may be monitored. Therefore, the interlock value of the SAR will change if there is a change in ambient temperature. See also rest of reference.].

Regarding claim 3, Schnetter further teaches wherein the 15interlock value varies depending on a temperature within a range of a predetermined temperature or below [¶0005, wherein allowable limits of SAR are dependent on ambient temperature and the ambient temperature may be monitored. According to ¶0005, the interlock value of the SAR will change if there is a change in ambient temperature and does not state that this only happens at certain temperatures. Therefore, it can be concluded that the allowable limit of SAR changes according to any change in ambient temperature. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bielmeier, in view of Biber (US 2018/0321341).

Regarding claim 4, Bielmeier teaches the limitation of claim 1, which this claim depends from.
	Bielmeier further teaches wherein the processing circuitry is further configured to: acquire the ambient temperature [¶0022. See also rest of reference.]; and  20determine the interlock value in accordance with the ambient temperature acquired [¶0022. See also rest of reference.].
	However, Bielmeier is silent in teaching acquiring and determining in real time.
	Biber, which is also in the field of MRI, teaches acquiring and determining in real time [¶0045. See also rest of reference.]. 
[Biber - ¶0045]. 
	
Claim 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bielmeier, in view of Van Leeuwen (US 2016/0291103).

Regarding claim 6, Bielmeier teaches the limitation of claim 1, which this claim depends from.
	Bielmeier further teaches further comprising a transmission coil configured to transmit an RF pulse [¶0038. See also rest of reference.].
	However, Bielmeier is silent in teaching wherein the processing circuitry is further configured 5to acquire a temperature of an interior of the transmission coil as the ambient temperature.
	Van Leeuwen, which is also in the field of MRI, teaches herein the processing circuitry is further configured 5to acquire a temperature of an interior of the transmission coil as the ambient temperature [¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and Van Leeuwen because Bielmeier teaches measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a temperature sensor inside a transmission coil for [Van Leeuwen - ¶0030]. 

Regarding claim 7, Bielmeier and Van Leeuwen teach the limitation of claim 6, which this claim depends from.
	Bielmeier is silent in teaching wherein the transmission coil is a whole body coil.
	Van Leeuwen further teaches wherein the transmission coil is a whole body coil [¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and Van Leeuwen because Bielmeier teaches measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a temperature sensor inside a transmission coil for measuring the ambient temperature of an MRI. Therefore, it would have been obvious to try including a temperature sensor inside a transmission coil for measuring ambient temperature [Van Leeuwen - ¶0030].  

Regarding claim 9, Bielmeier teaches the limitation of claim 1, which this claim depends from.
	Bielmeier is silent in teaching wherein the processing circuitry is further configured to acquire a 15temperature inside a shielded room, as the ambient temperature.
[Fig. 1, wherein 12 is a shielded room, ¶0022. ¶0024 and ¶0030, wherein a temperature is determined from the inside the shielded room. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and Van Leeuwen because Bielmeier teaches measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a temperature sensor inside a transmission coil (which is inside a shielded room 12) for measuring the ambient temperature of an MRI. Therefore, it would have been obvious to try including a temperature sensor inside a transmission coil for measuring ambient temperature [Van Leeuwen - ¶0030]. 

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bielmeier, in view of previously cited Van Leeuwen, and in further view of Holland (US 5,209,233).

Regarding claim 10, Bielmeier and Van Leeuwen teach the limitation of claim 1, which this claim depends from.
	Van Leeuwen further teaches wherein the ambient temperature is a plurality of ambient temperatures including a temperature of an interior 20of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room [¶0023, wherein temperatures are measured along cables 30, 32, 34 which correspond to a temperature of an interior 20of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room. Fig. 1, wherein 12 is a shielded room, ¶0022. ¶0030, wherein a temperature is determined from the inside the shielded room. See also rest of reference.].
	However, Bielmeier and Van Leeuwen are silent in teaching selecting wherein a highest temperature is selected.
	Holland, which is also in the field of MRI, teaches wherein a highest temperature is selected [Col. 5-6, lines 57-3, wherein a highest sensed temperature is selected. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and Van Leeuwen with the teachings of Holland because Holland is also related to patient safety in MRI and avoiding burning the patient [Holland - See Summary of the Invention section]. Further, it would have been obvious to try selecting the highest measured temperature as the ambient temperature because Bielmeier teaches that it is known for a SAR limit/interlock value to decrease according to increases in ambient temperature [Bielmeier - ¶0022].

Regarding claim 11, Bielmeier, Van Leeuwen, and Holland teach the limitation of claim 10, which this claim depends from.
	Bielmeier further teaches wherein the processing circuitry is further configured to:  25acquire the ambient temperature [¶0022]; and determine the interlock value in accordance with the selected temperature [¶0022].
	Van Leeuwen further teaches wherein the processing circuitry is further configured to: acquire the plurality of ambient temperatures [¶0023, wherein temperatures are measured along cables 30, 32, 34 which correspond to a temperature of an interior 20of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room. Fig. 1, wherein 12 is a shielded room, ¶0022. ¶0030, wherein a temperature is determined from the inside the shielded room. See also rest of reference.]; and determine the interlock value in accordance with the selected temperature [¶0030. See also rest of reference.].
	However, both Bielmeier and Van Leeuwen are silent in teaching select as a selected temperature the highest of the plurality of temperatures.
	Holland further teaches select as a selected temperature the highest of the plurality of temperatures [Col. 5-6, lines 57-3, wherein a highest sensed temperature is selected. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and Van Leeuwen with the teachings of Holland because Holland is also related to patient safety in MRI and avoiding burning the patient [Holland - See Summary of the Invention section]. Further, it would have been obvious to try selecting the highest measured temperature as the ambient temperature because Bielmeier teaches that it is known for a SAR limit/interlock value to decrease according to increases in ambient temperature [Bielmeier - ¶0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896